DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 		Regarding Claim 1, applicant asserts that Gordin does not disclose the new limitation requiring a controller in communication with the light emitting regions to adjust characteristics of the light emitted.  	However, Gordin discloses that LED fixture 61 would have a light meter and power source to verify the light desired and essentially controlling the characteristics (Para [0164]).	 Furthermore, Gordin discloses CRI ranges from 79-82 and new reference is Bolta is brought in to motivate the desire for choosing higher CRI levels.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 17-19, 21, 27, 29-30, and 37-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin (US 2019/0223264) in view of Bolta (US 2004/0093045).
	Claim 1, Gordin discloses (Fig. 9D) a light-emitting system (61, luminaire, Para [0143), comprising: 	a first light-emitting region configured to emit light having a first CRI value, a first melanopic ratio and a first correlated color temperature (CCT) value (61 can have a first subset of LEDs 62 having SPD which has CRI, m/p ratio, s/p ratio and CCT, hereinafter “first” Para [0141] –[0145]); and 	a second light-emitting region configured to emit light having a second CRI value, a second melanopic ratio and a second CCT value (61 can have a second subset of LEDs 62 which have a different SPD than first, hereinafter “second”, Para [0141]-[0146]),	a controller in electrical communication with at least two light-emitting regions, wherein the controller is configured to adjust characteristics of the emitted light (61 has first and second through two sets of LEDs which through a power and light meter can be determined and controlled through a Claim 2, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin in view of Bolta does not explicitly disclose wherein the first melanopic ratio and the second melanopic ratio have a difference in a range from 0.1 to 1.0.	However, Gordin discloses LEDs with an s/p ratio in the range of 1.2 to 4 (Para [0182]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to vary, through routine experimentation, the result effective variables of s/p ratio difference (result effective at least insofar as the s/p ratio may affect observers perceived brightness (Para [0182]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05). 	Further, the specification contains no disclosure of either the critical nature of the claimed s/p ratio difference or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 3, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin in view of Bolta does not explicitly disclose wherein the first melanopic ratio and the second melanopic ratio have a difference of at least 0.3.	However, Gordin discloses LEDs with an s/p ratio in the range of 1.2 to 4 (Para [0182]).Claim 8, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin in view of Bolta does not explicitly disclose wherein the first CCT value and the second CCT value have a difference of 500 K or less.	However, Gordin discloses LEDs with CCT ranges in 2700 to 6700K (Para [0182]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to vary, through routine experimentation, the result effective variable of CCT difference (result effective at least insofar as CCT affect observers perceived brightness (Para [0030]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05). 	Further, the specification contains no disclosure of either the critical nature of the claimed CCT or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).Claim 9, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin in view of Bolta does not explicitly disclose wherein the first CCT value and the second CCT value are in a range from 1000 K to 3000 K.	However, Gordin discloses LEDs with CCT ranges in 2700 to 6700K (Para [0182]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to vary, through routine experimentation, the result effective variable of CCT (result effective at least insofar as CCT affect observers perceived brightness (Para [0030]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05). 	Further, the specification contains no disclosure of either the critical nature of the claimed CCT or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 10, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin in view of Bolta does not explicitly disclose wherein the first CCT value and the second CCT value are in a range from 3500 K to 6500 K.	However, Gordin discloses LEDs with CCT ranges in 2700 to 6700K (Para [0182]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to vary, through routine experimentation, the result effective variable of CCT (result effective at least insofar as CCT affect observers perceived brightness (Para [0030])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05). 	Further, the specification contains no disclosure of either the critical nature of the claimed CCT Claim 11, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin in view of Bolta does not explicitly disclose wherein the first light-emitting region has a first color rendering index (CRI) value and the second light-emitting region has a second CRI value, wherein the first CRI value and the second CRI value are at least 70.	However, Gordin discloses LEDs with CRIs of 74 and 82 (Para [0032] – [0034]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to vary, through routine experimentation, the result effective variable of CRI (result effective at least insofar as CRI rates the quality of light (Para [0020])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05). 	Further, the specification contains no disclosure of either the critical nature of the claimed CRI or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 17, Gordin in view of Bolta discloses the light-emitting system of claim 1. 	Gordin discloses wherein the first light-emitting region comprises a first light-emitting diode (LED) comprising a light-generating region configured to emit light having a peak wavelength in a range from 380 nm to 480 nm (Fig. 1C shows a metameric white light with a peak wavelength at 450 nm, Para [0024] which can be applied to first).Claim 18, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin discloses wherein the first light-emitting region comprises a first light-emitting diode (LED), and wherein the first LED of the first light-emitting region is associated with a first wavelength-converting material configured to emit light having a first peak wavelength (Figs. 1A-1C shows metameric white lights with different peak wavelengths which can be applied to first).	Claim 19, Gordin in view of Bolta discloses the light-emitting system of claim 17.	Gordin discloses wherein the first LED of the first light-emitting region is associated with a first wavelength-converting material configured to emit light having a peak wavelength in a range from 500 nm to 600 nm and/or a second wavelength-converting material configured to emit light having a peak wavelength in a range from 600 nm to 700 nm (Fig. 1C shows a metameric white light with peak wavelengths at about 525 nm and 640 nm, which can be applied to first).	Claim 21, Gordin in view of Bolta discloses the light-emitting system of claim 18.	Gordin discloses wherein the first LED of the first light-emitting region is associated with a second wavelength- converting material configured to emit light having a second peak wavelength, where the second peak wavelength is different from the first peak wavelength (white LED may be a blue LED combined with yellow phosphor which would have different peak wavelengths, Para [0149]).	Claim 27, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin discloses wherein the second light-emitting region comprises a first light-emitting diode (LED) comprising a light-generating region configured to emit light having a peak wavelength in a range from 380 nm to 480 nm (Fig. 1C shows a metameric white light with a peak wavelength at 450 nm, Para [0024] which can be applied to second).	Claim 29, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin discloses wherein the second light-emitting region comprises a first light-emitting diode (LED), wherein the first LED of the second light-emitting region is associated with a first wavelength-first and/or second).	Claim 30, Gordin in view of Bolta discloses the light-emitting system of claim 27.	Gordin discloses wherein the first LED of the second light-emitting region is associated with a first wavelength-converting material configured to emit light having a peak wavelength in a range from 500 nm to 600 nm and/or a second wavelength-converting material configured to emit light having a peak wavelength in a range from 600 nm to 700 nm (Fig. 1C shows a metameric white light with peak wavelengths at about 525 nm and 640 nm, which can be applied to second).	Claim 37, Gordin in view of Bolta discloses the light-emitting system of claim 27.	Gordin discloses wherein the second light- emitting region further comprises a second LED comprising a light-emitting region configured to emit light having a peak wavelength in a range from 480 nm to 500 nm (LED with 490 nm peak wavelength which can be used in second, Para [0069]).	Claim 38, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin discloses wherein the first light-emitting region and the second light-emitting region are configured to emit substantially white light (LEDs can be white LEDs, Para [0127], [0147]).	Claim 39, Gordin in view of Bolta discloses the light-emitting system of claim 1.	Gordin discloses wherein the first light-emitting region comprises a first plurality of LEDs and/or the second light-emitting region comprises a second plurality of LEDs (subsets of LEDs can have multiple LEDs to provide composite beam, Para [0145]).	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordin (US 2019/0223264) in view of Bolta (US 2004/0093045) in further view of Ducharme (US 2004/0105261).	Claim 20, Gordin in view of Bolta discloses the light-emitting system of claim 19.  .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819